Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks, filed 12/01/2020 with respect to independent claims 1, 8 and 9 have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Beal on 12/01/2020
The application has been amended as follows: 
Replace claim 9 with the following:
non-transitory storage medium comprising a computer program for controlling a radiation tomographic imaging system comprising:
a radiation tube for emitting radiation onto a subject;
a storage device for storing therein a referential emission condition for radiation emitted by said radiation tube, said referential emission condition being defined based on a required referential width, a required referential body depth in said subject and a degree of absorption of said radiation in said subject;
an optical sensor for detecting a width and a body depth of said subject; and a processor, said program being characterized in causing said processor to execute:
an emission condition setting function of setting an emission condition for radiation emitted by said radiation tube in imaging after correcting said referential emission condition according to at least one of a difference between the width of said subject detected by said optical sensor and said referential width, and a difference between the body depth of said subject detected by said optical sensor and said referential body depth.
Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art on record fails to expressly disclose or render obvious a radiation tomographic imaging system or program comprising a radiation tomographic imaging system characterized in comprising a radiation tube for emitting radiation onto a subject; a storage device for storing therein a referential emission condition for radiation emitted by said radiation tube, said referential emission 
With regards to claim 8, the prior art on record fails to expressly disclose or render obvious a radiation tomographic imaging system characterized in comprising a radiation tube for emitting radiation onto a subject; a storage device for storing therein a referential emission condition for radiation emitted by said radiation tube, said referential emission condition being defined based on a required referential width, a required referential body depth in said subject and a degree of absorption of said radiation in said subject; an optical sensor for detecting a width and a body depth of said subject; and a processor, said imaging system being characterized in that said processor executes by a program an emission condition setting function of setting an emission condition for radiation emitted by said radiation tube in imaging after correcting said referential emission condition according to at least one of a difference between the width of said subject detected by said optical sensor and said referential width, and a difference between the body depth of said subject detected by said optical sensor and said referential body depth.
With regards to claim 9, the prior art on record fails to expressly disclose or render obvious a non-transitory storage medium comprising a computer program for controlling a radiation tomographic imaging system comprising a radiation tube for emitting radiation onto a subject; a storage device for storing therein a referential emission condition for radiation emitted by said radiation tube, said referential emission condition being defined based on a required referential widths a required referential body depth in said subject and a degree of absorption of said radiation in said subject; an optical sensor for detecting a width and a body depth of said subject; and a processor, said program being characterized in causing said processor to execute an emission condition setting function of setting an emission condition for radiation emitted by said radiation tube in imaging after correcting said referential emission condition according to at least one of a difference between the width of said subject detected by said optical sensor and said referential width, and a difference between the body depth of said subject detected by said optical sensor and said referential body depth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884